Citation Nr: 1517261	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-03 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service condition for an enlarged prostate with increased prostate specific antigen (PSA), to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, major depressive disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected back condition, specifically thoracolumbar degenerative joint disease with spondylosis.

5.  Entitlement to a disability rating in excess of 10 percent for a service-connected skin condition, specifically seborrheic and asteatotic dermatitis of the face and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 1990.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To attempt to obtain additional treatment records and to schedule the Veteran for VA examinations.

Initially, the Board notes that according to the September 2011 rating decision the RO reviewed electronic treatment records from the Central Alabama Veterans Health Care System (CAVHCS) for the period of June 8, 1999 to August 26, 2008.  However, some of these records do not appear on VBMS, VVA, or in the Veteran's paper claims file.  Specifically, there are records in the paper claims file dated from June 8, 1999, to July 2001, but then there are no more records until those in VBMS which are dated from August 26, 2008, to October 28. 2014.  It is possible that there simply was no treatment between July 2001 and August 2008 at CAVHCS, but the Board cannot tell that from either the paper or electronic claims file as there seems to be no documentation by the RO if that was indeed the case.  Therefore, the Board concludes that the case must be remanded to associate those treatment records with the claims file or for the RO to clearly document that there are no treatment records dated between July 2001 and August 2008 from CAVHCS.  

In addition, the Board finds that the duty to assist has not been satisfied in regard to the Veteran's claims for service connection and that pursuant to the standard set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Veteran should be afforded VA examinations in connection with those claims.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. 79. 

In regard to the Veteran's claims for increased ratings, the current level of disability is most important when addressing such claims.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the most recent spine and skin examinations were in July 2011 and June 2011, respectively.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.   In addition, on his February 2013 Form 9 and at his September 2014 hearing before the Board, the Veteran alleged that his back condition and skin conditions were worse than reflected in the 2011 examination reports. 

I.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

a.   GERD

The Veteran contends that he had symptoms of GERD, specifically acid reflux and heartburn, during service.  See February 2011 Claim.

The Veteran's service treatment records (STRs) reflect epigastric burning in November 1970 and epigastric discomfort in March 1971 that was relieved by medication.  It was noted in March 1971 that the Veteran might have an ulcer.  In October 1972, it was noted the Vetera had a history of nervous stomach; he was prescribed Mylanta.  In June 1977, the Veteran was assessed with acute gastroenteritis.  Epigastric burning was noted again in February 1984.  In August 1984, the Veteran sought treatment for indigestion and was prescribed Maalox.  In August 1985, it was noted the Veteran had a lot of gas and was taking antacids.

Recent treatment records show the Veteran is currently treated for GERD.  The RO's review of the treatment records not yet associated with the claims file reflected that the Veteran reported an increase in heartburn with difficulty swallowing as early as June 1999.  Given evidence of symptomatology in service and the diagnosis of a current disability, the Board finds that the Veteran should be afforded a VA examination as to the likely etiology of his GERD and to determine whether the in-service symptoms may have been an early manifestation of the disease.

b. Enlarged Prostate

The Veteran contends, and the record reflects, that the Veteran was exposed to Agent Orange during service while stationed at Johnston Island in 1972 to 1973.  He believes this exposure led to current treatment for increased PSA and an enlarged prostate.  See February 2011 Claim.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 309(e).  In this case, a service treatment record dated in February 1982 indicated exposure to Agent Orange in 1972 and 1973 on Johnston Island.  As there is evidence of actual exposure in the Veteran's service records, an in-service injury can be conceded. 

Prostate cancer is on the list of diseases that VA has found are associated with Agent Orange.  Enlarged prostate with elevated PSA is not.  However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In his February 2013 Form 9, the Veteran indicated he had been treated for elevated PSA since 1996 and it had been as high as 19.   In treatment records submitted at his September 2014 hearing before the Board, it was noted the Veteran was at high risk for developing prostate cancer.  The record contains VA treatment records from August 2008 to October 2014.  At this time, there is no evidence that the Veteran has prostate cancer.  A diagnosis of prostate cancer would be necessary for a grant of service connection on a presumptive basis without the need for a competent medical nexus linking the Veteran's current diagnosis of enlarged prostate with in-service herbicide exposure.

Given evidence of an abnormality of the prostate and the possibility that such abnormality has turned into prostate cancer or is otherwise related to actual exposure to Agent Orange, the Veteran should be afforded a VA examination as to the likely etiology of any disorder of the prostate.




c. Psychiatric Disorder

The Veteran indicated in his February 2013 Form 9 that he had started having night sweats and remembering an incident when leaving Vietnam of sustaining small arms fire and that several of his close friends were killed during the war.  He indicated since leaving service he had been irritable and paranoid.

A service treatment record dated in May 1966 noted "Acute Anxiety."  In November 1970, the Veteran was noted to have "situational stress."  According to the December 2012 statement of the case, VA treatment records not yet associated with the claims file indicate the Veteran complained of anxiety and depression in 2003 and was diagnosed with adjustment disorder.  

In August 2011, after the Veteran filed a claim for service connection for PTSD in February 2011, the Veteran underwent a VA examination.  The examiner determined the Veteran did not have a diagnosis of PTSD that satisfied all the criteria of the DSM-IV.  He did note that the Veteran was experiencing depressive symptoms and diagnosed major depressive disorder.  It was indicated the Veteran's symptoms were characteristic of both depression and anxiety.  The examiner indicated his opinion that the Veteran's symptoms were not the result of his military experiences and were more likely associated with his post-service civilian employment.  

In a June 2011 statement in support of claim, the Veteran indicated he had been treated for PTSD at the VA hospital in Montgomery, Alabama between 2002 and 2008.  He indicated his therapy sessions stopped due to the assigned counselor's retirement.  It is not clear that the examiner reviewed these records and they are not available for the Board's review.  

The Board finds it appropriate to schedule the Veteran for a new VA examination and to obtain an additional medical opinion regarding the etiology of the Veteran's diagnosed psychiatric disorders based on a review of all available treatment records.


II. Increased Ratings

a. Back Condition

The Veteran underwent a VA examination in July 2011.  It was indicated that the Veteran had suffered a "waxing and waning course of back pain and strain" since being hit by a bus in 1972.  The Veteran underwent a VA examination in July 2011.  Forward flexion was to 78 degrees, extension was to 18 degrees, left lateral flexion was to 24 degrees, left lateral rotation was to 22 degrees, right lateral flexion was to 26 degrees and right lateral rotation was to 25 degrees.

The General Formula for Diseases and Injuries of the Spine provides for disability ratings under DCs 5235 to 5243, unless the disability can be rated under DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Here, the findings regarding limitation of motion at the June 2011 VA examination would not warrant a disability rating in excess of 10 percent.  However, VA treatment records and lay evidence dated after June 2011, to include testimony at the Veteran's September 2014 hearing before the Board, indicate a worsening disability.  To afford the Veteran every opportunity and because recent VA treatment records suggest an increase in disability, the Board will remand the claim for a current examination.

b. Skin Condition

The Veteran contends that the disability rating for his skin condition of the face and hands should be higher than 10 percent.  On his February 2013 Form 9, he indicated severe redness and flaking skin on his face and that the scaling on his hands had gotten worse to the point that his skin cracks and bleeds.  He also indicated flaking from his forehead and scalp.  Id.  In his Form 9, he stated that his condition had worsened and that even though a VA doctor froze several places on his hand, the condition returned worse than before.  He indicated constant itching and flaking of his scalp as well as his belief that the affected area on his hands and face exceeded 20 to 40 percent of the exposed area.  Id.

At the Veteran's hearing in September 2014, he indicated using steroid cream on his face that was not helping and that he had experienced 6 outbreaks in the last 12 months.  He also stated his belief that 20 to 30 percent of his body was affected by his skin condition mainly on the face, hands and scalp.

The most recent examination of the skin was in June 2011, nearly 4 years ago.  The examiner diagnosed seborrheic dermatitis of the scalp and face.  The examiner indicated that the dermatitis covered 1 to 2 percent of the total skin surface and between 5 and 10 percent of exposed areas of the skin.  In addition, the examiner diagnosed chronic dermatitis of the dorsum of hands which he indicated covered less than 0.5 percent of the skin surface and exposed area.  Minimal scaling was noted on the palms of the hands.  

The evidence suggests that the Veteran's skin condition may have worsened since June 2011.  Therefore, the Board will remand the claim for a current examination.


Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding treatment records from CAVHCS, to specifically include those dated between July 2001 and August 26, 2008, with the claims file or else clearly document in the claims file that no such treatment records exist.

2.  Update the claims file with the most recent VA treatment records.

3.  Ask the Veteran to provide authorization for release of any private treatment pertaining to GERD, his prostate, any psychiatric disorder/s, his skin condition and his back condition that are not already of record.  Request any records properly identified by the Veteran.  
4.  After records have been obtained to the extent available, schedule the Veteran for a VA examination with an appropriate specialist to assess the likely etiology of the Veteran's GERD.

The claims file should be made available for review, and the examination report should reflect that such review occurred.  

Any tests and studies deemed helpful by the examiner should be conducted.

After review of the claims folder and all the medical and lay evidence therein, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that GERD was incurred in or aggravated by military service.

The examiner should note the evidence in the service treatment records of recurrent heartburn and acid reflex and that the Veteran currently has the same recurrent symptoms; the examiner should opine as to whether the symptoms in service may have been manifestations of GERD such that it could be concluded that GERD had its onset during service.

Note: the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  After records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate specialist to determine whether the Veteran has prostate cancer and if not to provide an opinion as to the nature and etiology of the Veteran's enlarged prostate with elevated PSA.

The claims file should be made available for review, and the examination report should reflect that such review occurred.  
After review of the claims folder and all the medical and lay evidence therein, the examiner should provide an opinion as to the following:

(a) whether the Veteran has prostate cancer.

(b) if the Veteran does not have prostate cancer, whether it is at least as likely that the Veteran's current prostate condition, to include enlarged prostate with elevated PSA, is the result of a disease or injury incurred during his military service, including exposure to herbicides such as Agent Orange, as it is the result of some other cause or factor.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6.  After records have been obtained to the extent available, schedule the Veteran for a VA psychiatric examination with a suitably qualified psychologist or psychiatrist. 
The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary tests and evaluations should be conducted to provide accurate current diagnoses of any psychiatric disorders currently present, to include PTSD that satisfies the DSM-IV criteria.

Following review of the record and examination of the Veteran, the examiner should provide an opinion as to whether any diagnosed acquired psychiatric disorder is/are causally or etiologically related to active duty, to include the Veteran's reported experiences as opposed to being more likely due to some other factor or factors.

The examiner should specifically note the indication of "acute anxiety" and "situational stress" in the Veteran's treatment records and his indication that he was treated for PTSD between 2002 and 2008 prior to the retirement of his counselor.  It does not appear such records were reviewed as part of the previous examination in 2011.  

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

7.  After records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected low back disability rated as thoracolumbar degenerative joint disease with spondylosis.

The claims file should be made available for review, and the examination report should reflect that such review occurred.  

The examiner should perform range of motion testing.
Along with reporting range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  

The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his low back disability and what impact, if any, those have on his occupational functioning.

The RO should ensure that all information required for rating purposes is provided by the examiner.

8.  After records are obtained to the extent available, schedule the Veteran for a skin examination, with a dermatologist, to determine the nature and severity of his seborrheic and asteatotic dermatitis.  

The examiner should review the claims file as well as the criteria for rating skin disorders under 38 C.F.R. § 4.118.  

After a review of the medical and lay evidence of record, the examiner should specifically provide opinions as to the following: 

a) Whether the Veteran's skin condition has resulted in any of the eight characteristics of disfigurement of the head or neck as described in 38 C.F.R. § 4.118, DC 7800.

b) Whether the Veteran's skin condition has resulted in any scarring and, if so, describe the scars, to include  their length and width, their contour, their texture and whether they are painful or unstable. 

c) The percentage of the entire body and the percentage of the exposed area affected by the Veteran's skin condition.

d) Whether the Veteran's skin condition requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the frequency and length of that therapy.  All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his skin condition and what impact, if any, those have on his occupational functioning.

The RO should ensure that all information required for rating purposes is provided by the examiner.

9. Thereafter, the RO should readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case. An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




